DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 12/31/2020. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior grounds of rejection. New grounds respectfully follow. The examiner is respectfully obliged to note that the  unshown "cleaning tool" is still recited in claim 16.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "cleaning tool" of claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 & 8 are objected to because of the following informalities:
Claim 6: The phrase "The carrier system of claim 5 1" appears to be a typo of the phrase "The carrier system of claim 1" or "claim 5". The claim originally read "claim 1" but it is unclear to the examiner if Applicant intends to change the dependency to claim 5. As claim 6 is currently labeled "(original)", for the purposes of examination, claim 6 has been interpreted as though it depends from claim 1 (the original phrasing). 
Claim 8: The phrase "a wireline tool" appears to be a typo of "the wireline tool", as this feature already appears to be required by parent claim 1.
Claim 8: The phrase "the electrical optic cable" appears to be a typo of "the electrical cable".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 15, 16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,020,634 (Utter) in view of US 5,435,395 (Connell).
Independent claim 1: Utter discloses a coiled tubing system ("While FIG. 1 depicts a drilling tool, it will be appreciated that such a protective sleeve may be used in a variety of downhole tools, such as a drilling, wireline, coiled tubing…" - col 5:25-28) for carrying a tool ("downhole component 7" - fig 2; "MWD telemetry tool 7" - col 5:57-62) in a wellbore (fig 1), the system comprising:
a coiled tubing string ("coiled tubing" - col 5:25-28);
an elongate tubular member coupled to an end of the coiled tubing string ("drill collar 2" - fig 2), the elongate tubular member having an inner surface (clearly shown in figs 2-4 but not individually numbered), an outer surface (ibid), and an internal passageway extending therethrough (ibid);
a first stabilizer disposed within the internal passageway ("fins 11"), the first stabilizer having at least one radial member selectively attachable to the wireline tool (figs 2-4), wherein the at least one radial member spaces the tool from the inner surface of the elongate tubular member (ibid); and
a longitudinal fluid flow path extending from the coiled tubing string (coiled tubing - col 5:25-58 - conventionally has a flowpath through it, as "tubing") through the elongate tubular member (fig 2 and "arrows 12"), a cross-section of the longitudinal flow path defined between the inner surface of the elongate tubular member and the at least one radial member of the first stabilizer (fig 3 & 4).
Utter does not expressly disclose that "MWD telemetry tool 7" is a wireline tool. Connell discloses a coiled tubing system (title) comprising a coiled tubing string (4 & 20) with a wireline tool therein ("downhole tool or device 22").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use wireline as taught by Connell to communicate with the tool taught by Utter. Utter teaches the tool as a generic "MWD telemetry" (col 5:57-62), but also expressly (ibid). Utter does not discuss how this tool communicates with the surface, thus forcing the reader to look elsewhere for a more detailed description. Using wireline to communicate data from a downhole tool to the surface is well understood, as well as shown as known by Connell (abstract). The use of wireline would allow the tool taught by Utter to communicate with the surface.

Dependent claims 2-4 & 6-9:  The combination further discloses
Claim 2: the at least one radial member is fixedly attached to the inner surface of the elongate tubular member (¶ bridging col 6 & 7 teaches that the outer portions of fins 11 "come into contact with the interior diameter" to "provide sufficient lateral support". Further, col 7:57-65 teaches "significantly reducing the relative motion between drill collar 2 and the MWD tool" by a "restriction in motion").

Claim 3: the first stabilizer includes a first coupler (Utter; drawn to "centralizing tube 10") having aperture for selectively receiving an end of the tool therein (10 receives an end of tool 7 as seen in fig 2 of Utter; Connell teaches the wireline aspect of the tool), and wherein the at least one radial member extends between the first coupler and the inner surface of the elongate tubular member (11 extends between 10 & the tubular: figs 2-4).

Claim 4: a second stabilizer selectively attachable to the wireline tool (lowermost of "fins 11" in fig 2 within "landing sub 4") to be longitudinally spaced from the first stabilizer (ibid) when the tool is positioned within the internal passageway (fig 2; Connell teaches the "wireline" aspect of the tool), the second stabilizer having at least one radial member selectively attachable to the wireline tool (figs 2-4), wherein the at least one radial member spaces the wireline tool from the inner surface of the elongate tubular member (ibid); and
	wherein the first stabilizer is fixedly attached to the inner surface of the elongate tubular member (as discussed for claim 2 above) and the first stabilizer is uphole of the second stabilizer (fig 2).

Claim 6: at least one upper wire (Connell: "cable 14") extending through the coiled tubing string (the "coiled tubing string" was drawn to 4 & 21 in claim 1 above; The cable 14 extends through 21 as seen in fig 3. The claim does not expressly require that the cable extends through the entire coiled tubing string from the tool to the surface) and coupled to the first stabilizer (taught by Utter. Everything in the system is at least indirectly coupled to everything else in the system).

Claim 7:  the upper wire comprise at least one of the groups consisting of a fiber optic cable and an electrical cable (Connell: abstract).

Claim 8: the upper wire comprise the fiber optic cable (Connell: abstract) and [the] wireline tool is optically coupled to the upper wire ("optical communication with the downhole tool") and attached to the at least one radial member (taught by Utter: fig 2); and/or
(Connell: abstract) and the wireline tool is electrically coupled to the upper wire ("electrical… communication with the downhole tool" - abstract) and attached to the at least one radial member (taught by Utter: fig 2).

Claim 9: the wireline tool is coaxially disposed within the elongate tubular member (Utter, fig 2).

	Independent claim 15: Utter discloses a method for carrying a tool (title), the method comprising:
securing the tool (7, fig 2) within an elongate tubular member (2, fig 2) by coupling the tool to at least one stabilizer (11, fig 2) extending radially between the tool and an inner surface of the elongate tubular member (fig 2) to define a longitudinal flow path extending through an interior of the elongate tubular member between the wireline tool and the elongate tubular member (shown by arrows 12: fig 2), a cross-section of the longitudinal flow path defined between the inner surface of the elongate tubular member and the at least one stabilizer (figs 3 & 4);
coupling the elongate tubular member to a downhole end of a coiled tubing string ("coiled tubing" - col 5:25-28);
deploying the downhole end of the coiled tubing string, the elongate tubular member, and the wireline tool into the wellbore (fig 1);
flowing fluid through the coiled tubing string and past the wireline tool through the longitudinal flow path while the tool is deployed in the wellbore ("Arrows 12 in FIG. 2 indicates the flow of drilling mud through drill collar 2 and land sub 4. Note that the flow of mud travels between the inside walls of drill collar 2 and landing sub 2 and the outside wall of centralizing tube 10. Voids 43 allow the drilling mud to easily flow pass fin 11." - last full ¶ of col 6); and
advancing the coiled tubing string into the wellbore to thereby position the wireline tool at a desired location within the wellbore (fig 1).
Utter does not expressly disclose that "MWD telemetry tool 7" is a wireline tool. Connell discloses a coiled tubing system (title) comprising a coiled tubing string (4 & 20) with a wireline tool therein ("downhole tool or device 22").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use wireline as taught by Connell to communicate with the tool taught by Utter. Utter teaches the tool as a generic "MWD telemetry" (col 5:57-62), but also expressly states that any type of component may be used (ibid). Utter does not discuss how this tool communicates with the surface, thus forcing the reader to look elsewhere for a more detailed description. Using wireline to communicate data from a downhole tool to the surface is well understood, as well as shown as known by Connell (abstract). The use of wireline would allow the tool taught by Utter to communicate with the surface.

Dependent claims 16 & 18-20: The combination further discloses
Claim 16: discharging the fluid into the wellbore ("drilling mud" is discharged through the bit and into the annulus; col 1:41-52) through a cleaning tool (drawn to the bit 15), and carrying debris from the wellbore in the flowing fluid ("cuttings" - col 1:41-52).

Claim 18: securing the wireline tool to a stabilizer that has at least one radial member fixedly attached to the inner surface of the elongate tubular member (¶ bridging col 6 & 7 teaches that the outer portions of fins 11 "come into contact with the interior diameter" to "provide sufficient lateral support". Further, col 7:57-65 teaches "significantly reducing the relative motion between drill collar 2 and the MWD tool" by a "restriction in motion").

Claim 19: positioning the wireline tool in a deviated section of the wellbore (Connell: fig 1; ¶ bridging cols 3 & 4).

Claim 20: collecting or transmitting wellbore or formation parameters while the tool is deployed within the wellbore (Utter teaches "an MWD and/or telemetry tool, a gyroscopic tool, etc." - col 5:57-62; Connell: abstract).


Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,020,634 (Utter) & US 5,435,395 (Connell), in further view of US 6,009,216 (Pruett).
Claim 11: The combination discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Pruett discloses a wireline tool ("sensor 30" with "housing 38" - fig 2) carried by a coiled tubing string (title) with a lower wire (lower portion of "optical fiber 65" on the right-hand side as viewed in fig 2) operably coupled to bottom hole equipment (the sensors downhole of that shown in fig 2) coupled to a downhole end of the coiled tubing string (Utter teaches the "elongate tubular member").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to connect additional tools to the wireline as taught by Pruett in the system taught by the combination. It is well understood that drill strings, such as are taught by Utter, may contain a multitude of tools in the BHA. Using existing communication network structure to communicate with these tools is a natural extension of Utter rather than using separate and redundant communication systems.

Claim 12: the at least one lower wire is coupled to the wireline tool (fig 2 of Pruett; also, everything in the system is at least indirectly coupled to everything else in the system).

	 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,020,634 (Utter) & US 5,435,395 (Connell), in further view of US 2012/0211231 (Erkol).
	Claim 14: The combination discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Erkol discloses a coiled tubing string (title) that is constructed of a plurality of coiled tubing segments (abstract), each segment comprising a flexible joint having a first end (upper end), a second end (lower end), and a deviation section therebetween (body of the coiled tubing between the ends). These segments are specifically discussed with respect to "flex joint 175" inside the segment (¶ 23) and well as in deviated wellbores (¶s 5, 6, 34).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the flexible joint taught by Erkol in the coiled tubing string taught by Utter. This segmented coiled tubing assembly is particularly usable in deviated well segments (¶ 5) and offshore applications (¶s 10 & 22).

Allowable Subject Matter
Claims 5 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art does not teach or suggest two radial members, one fixed to the inner surface and one not fixed to the inner surface.

Regarding claim 10, the prior art does not teach nor suggest a wireline tool carried within a tubular member with radial stabilizers that "space[s] the wireline tool from an inner surface of the elongate tubular member", defines the flowpath in the claimed manner, and is not coaxially disposed in the tubular member.
US 6,009,216 (Pruett) discloses a non-coaxially positioned wireline tool (30, fig 2), but this abuts the inner wall of the tubular member (on the "upper" side as viewed in fig 2) and is therefore not "spaced from the inner surface" by virtue of "radial members".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676p